     Case 2:21-mj-30321-DUTY ECF No. 1, PageID.1 Filed 06/30/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff



v.                                      Case No. 21-30321
                                        Originating No. 21-00494

STEVEN THURLOW,

                Defendant.
_____________________________________/

                         GOVERNMENT’S PETITION
                     FOR TRANSFER OF DEFENDANT TO
                  ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

STEVEN THURLOW, to answer to charges pending in another federal district,

and states:

       1. On June 30, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of Columbia

based on a Complaint. Defendant is charged in that district with violations of

Knowingly Entering or Remaining in a Restricted Building or Grounds Without

Lawful Authority, Disorderly and Disruptive Conduct in a Restricted Building or

Grounds Without Lawful Authority, Disorderly Conduct in a Capitol Building, and

Parading, Demonstrating, or Picketing in a Capitol Building.
    Case 2:21-mj-30321-DUTY ECF No. 1, PageID.2 Filed 06/30/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).

      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA MOHSIN
                                                Acting United States Attorney


                                                s/Mitra Jafary-Hariri
                                                MITRA JAFARY-HARIRI
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                (313) 226-9100

Dated: June 30, 2021
